DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are presented for examination.

The claims and only the claims form the metes and bounds of the invention.  “Office personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997).  Limitations appearing in the specification but not recited in the claim are not read into the claim.  In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-551 (CCPA 1969)” (MPEP p 2100-8, c 2, I 45-48; p 2100-9, c 1, l 1-4).  The Examiner has full latitude to interpret each claim in the broadest reasonable sense.  The Examiner will reference prior art using terminology familiar to one of ordinary skill in the art.  Such an approach is broad in concept and can be either explicit or implicit in meaning.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

	Claims 1-3, 7-12 and 16-20 of the instant application are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8-10 and 16-18 of U.S. Patent No. 11,243,957 in view of NPL “Self Organization of a Massive Document Collection” by Kohonen (published in May 2000).

Although the claims at issue are not identical, they are not patentably distinct from each other because following the rationale in In re Goodman, cited above, where applicant has once been granted a patent containing a claim for the specific or narrower invention, applicant may not then obtain a second patent with a claim for the generic or broader invention without first submitting an appropriate terminal disclaimer. 

Instant Application
US Patent 11,243,957
1. A method comprising: 
generating, by a computer device, a self-organizing map for a user of a content catalog using 

categories associated with content catalog items in the content catalog and

information that identifies whether the user has interacted with particular content catalog items in the content catalog; 






receiving, by the computer device, a selection of a content catalog item or a search query from the user; 
selecting, by the computer device, one or more content catalog items from the content catalog using the self-organizing map based on the received selection of the content catalog item or the search query; and 





providing, by the computer device, the selected one or more content catalog items to the user as a recommendation.
1. A method comprising: generating, by a computer device, input vectors for training a self-organizing map for a user selected from a plurality of users of a content catalog, wherein the input vectors include a first set of dimensions based on categories associated with content catalog items in the content catalog, and a second set of dimensions based on consumption information for the user, wherein the consumption information for the user identifies whether the user has interacted with particular content catalog items in the content catalog; generating, by the computer device, the self-organizing map for the user using the generated input vectors, wherein each of a set of different self-organizing maps is generated for a different user of the plurality of users of the content catalog; storing, by the computer device, the generated self-organizing map for the user, and information identifying the user, in a user self-organizing map record for the user; 

receiving, by a computer device, a selection of a content catalog item or a search query from the user; generating, by the computer device, an input vector based on the selected content catalog item or the search query; mapping, by the computer device, the generated input vector onto one or more points on the self-organizing map generated for the user; selecting, by the computer device, a set of points within a particular distance of the one or more points; reverse mapping, by the computer device, the selected set of points to a plurality of content catalog items using the self-organizing map associated with the user; 

presenting, by the computer device, one or more of the plurality of content catalog items to the user as recommended content catalog items for the user; receiving another selection of another content catalog item or another search query from another user of the plurality of users of the content catalog; determining that a self-organizing map for the other user does not exist; selecting a default self-organizing map for the other user, wherein the default self-organizing map is generated without using any consumption information associated with the plurality of users of the content catalog; and generating a recommendation for the other user using the default self-organizing map when the self-organizing map for the other user is not available for the other user.

	
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Kohonen’s feature of selecting, by the computer device, one or more content catalog items from the content catalog using the self-organizing map based on the received selection of the content catalog item or the search query (Kohonen: at least pg. 584 E. Exploration of the Document Map, para. 2; “resulting vector is then compared with the model vectors of all map units” and “… the best matching points are marked with circles on the map display” and Fig. 5 discloses “small cluster of map units that contains patent abstracts mostly about the cornea of the eye”; Fig. 5 discloses “content addressable search was utilized to find information on laser surgery on the cornea of the eye.  The best matching locations are marked with circles” and Fig. 6 on pg. 583 also discloses “keyword search mode was utilized to find information on color displays. 30 best-matching units were marked on the display with circles the size of which indicates the goodness of the match”) with the teaching of U.S. Patent No. 11,243,957 because they are in the same field of endeavor. One of ordinary skill in the art at the time of the invention would have been motivated to do so because the teaching of Kohonen would allow the organization of “vast document collections according to textual similarities” (Kohonen: at least Abstract).

Claim 10 (a device claim) corresponds in scope to claim 1, and is similarly rejected.

Claim 19 (a memory device claim) corresponds in scope to claim 1, and is similarly rejected.



2. The method of claim 1, wherein selecting the one or more content catalog items from the content catalog using the self-organizing map includes: 





























generating an input vector for the received selection of the content catalog item or the search query; 


mapping the generated input vector onto the self-organizing map to identify one or more points on the self-organizing map; 

selecting a set of points within a particular distance of the identified one or more points; and 
reverse mapping the selected set of points to one or more content catalog items in the content catalog.

1. A method comprising: 


generating, by a computer device, input vectors for training a self-organizing map for a user selected from a plurality of users of a content catalog, wherein the input vectors include 
a first set of dimensions based on categories associated with content catalog items in the content catalog, and 

a second set of dimensions based on consumption information for the user, wherein the consumption information for the user identifies whether the user has interacted with particular content catalog items in the content catalog; generating, by the computer device, the self-organizing map for the user using the generated input vectors, wherein each of a set of different self-organizing maps is generated for a different user of the plurality of users of the content catalog; storing, by the computer device, the generated self-organizing map for the user, and information identifying the user, in a user self-organizing map record for the user; 

receiving, by a computer device, a selection of a content catalog item or a search query from the user; generating, by the computer device, an input vector based on the selected content catalog item or the search query; 
mapping, by the computer device, the generated input vector onto one or more points on the self-organizing map generated for the user; 

selecting, by the computer device, a set of points within a particular distance of the one or more points; 

reverse mapping, by the computer device, the selected set of points to a plurality of content catalog items using the self-organizing map associated with the user; 

presenting, by the computer device, one or more of the plurality of content catalog items to the user as recommended content catalog items for the user; receiving another selection of another content catalog item or another search query from another user of the plurality of users of the content catalog; determining that a self-organizing map for the other user does not exist; selecting a default self-organizing map for the other user, wherein the default self-organizing map is generated without using any consumption information associated with the plurality of users of the content catalog; and generating a recommendation for the other user using the default self-organizing map when the self-organizing map for the other user is not available for the other user.


Claim 11 (a device claim) corresponds in scope to claim 2, and is similarly rejected.
3. The method of claim 1, wherein generating the self-organizing map for the user of the content catalog includes:
generating a set of input vectors to train the self-organizing map, wherein the set of input vectors include 




a first set of dimensions based on the categories associated with content catalog items and 

a second set of dimensions based on the information that 

identifies whether the user has interacted with particular content catalog items in the content catalog.

1. A method comprising: 


generating, by a computer device, input vectors for training a self-organizing map for a user selected from a plurality of users of a content catalog, wherein the input vectors include 


a first set of dimensions based on categories associated with content catalog items in the content catalog, and 

a second set of dimensions based on consumption information for the user, wherein the consumption information for the user identifies whether the user has interacted with particular content catalog items in the content catalog; generating, by the computer device, the self-organizing map for the user using the generated input vectors, wherein each of a set of different self-organizing maps is generated for a different user of the plurality of users of the content catalog; storing, by the computer device, the generated self-organizing map for the user, and information identifying the user, in a user self-organizing map record for the user; 

receiving, by a computer device, a selection of a content catalog item or a search query from the user; generating, by the computer device, an input vector based on the selected content catalog item or the search query; mapping, by the computer device, the generated input vector onto one or more points on the self-organizing map generated for the user; selecting, by the computer device, a set of points within a particular distance of the one or more points; reverse mapping, by the computer device, the selected set of points to a plurality of content catalog items using the self-organizing map associated with the user; 

presenting, by the computer device, one or more of the plurality of content catalog items to the user as recommended content catalog items for the user; receiving another selection of another content catalog item or another search query from another user of the plurality of users of the content catalog; determining that a self-organizing map for the other user does not exist; selecting a default self-organizing map for the other user, wherein the default self-organizing map is generated without using any consumption information associated with the plurality of users of the content catalog; and generating a recommendation for the other user using the default self-organizing map when the self-organizing map for the other user is not available for the other user.


Claim 12 (a device claim) corresponds in scope to claim 3, and is similarly rejected.

7. The method of claim 1, further comprising: 










generating different self-organizing maps for different users.

1. A method comprising: 
generating, by a computer device, input vectors for training a self-organizing map for a user selected from a plurality of users of a content catalog, wherein the input vectors include 
a first set of dimensions based on categories associated with content catalog items in the content catalog, and 

a second set of dimensions based on consumption information for the user, wherein the consumption information for the user identifies whether the user has interacted with particular content catalog items in the content catalog; generating, by the computer device, the self-organizing map for the user using the generated input vectors, wherein each of a set of different self-organizing maps is generated for a different user of the plurality of users of the content catalog; storing, by the computer device, the generated self-organizing map for the user, and information identifying the user, in a user self-organizing map record for the user; 

receiving, by a computer device, a selection of a content catalog item or a search query from the user; generating, by the computer device, an input vector based on the selected content catalog item or the search query; mapping, by the computer device, the generated input vector onto one or more points on the self-organizing map generated for the user; selecting, by the computer device, a set of points within a particular distance of the one or more points; reverse mapping, by the computer device, the selected set of points to a plurality of content catalog items using the self-organizing map associated with the user; 

presenting, by the computer device, one or more of the plurality of content catalog items to the user as recommended content catalog items for the user; receiving another selection of another content catalog item or another search query from another user of the plurality of users of the content catalog; determining that a self-organizing map for the other user does not exist; selecting a default self-organizing map for the other user, wherein the default self-organizing map is generated without using any consumption information associated with the plurality of users of the content catalog; and generating a recommendation for the other user using the default self-organizing map when the self-organizing map for the other user is not available for the other user.


Claim 16 (a device claim) corresponds in scope to claim 7, and is similarly rejected.
Claim 20 (a computer-readable memory device claim) corresponds in scope to claim 7, and is similarly rejected.

8. The method of claim 7, further comprising: selecting a set of users; generating user clusters for the selected set of users based on self-organizing maps associated with the selected set of users; and 
providing content catalog recommendations to particular ones of the selected set of users based on the generated user clusters.

8. The method of claim 1, further comprising: selecting a set of users; generating user clusters for the selected set of users based on self-organizing maps associated with the selected set of users; and 
providing content catalog recommendations to particular ones of the selected set of users based on the generated user clusters.



Claim 17 (a device claim) corresponds in scope to claim 8, and is similarly rejected.




9. The method of claim 8, wherein generating the user clusters for the selected set of users based on self-organizing maps associated with the selected set of users includes:

obtaining consumption information for the selected set of users relating to content catalog items in a content catalog;

generating related content results for catalog content items included in the obtained consumption information for the selected set of users using the self-organizing maps associated
with the selected set of users;
selecting a distance metric for user similarity;
computing pairwise distances for the generated related content results for each pair of users in the selected set of users using the selected distance metric; and
using a clustering method to generate the user clusters based on the computed pairwise distances.
9. The method of claim 8, wherein generating the user clusters for the selected set of users based on self-organizing maps associated with the selected set of users includes: 

obtaining consumption information for the selected set of users relating to the content catalog items in the content catalog;

generating related content results for catalog content items included in the obtained consumption information for the selected set of users using the self-organizing maps associated with the selected set of users;
selecting a distance metric for user similarity;
computing pairwise distances for the generated related content results for each pair of users in the selected set of users using the selected distance metric; and 
using a clustering method to generate the user clusters based on the computed pairwise distances.


Claim 18 (a device claim) corresponds in scope to claim 9, and is similarly rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 10-16 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over NPL “Self Organization of a Massive Document Collection” by Kohonen (published in May 2000) in view of US PGPUB 2016/0188725 by Wang et al. (“Wang”).

As to Claim 1, Kohonen teaches a method comprising: generating, by a computer device, a self-organizing map for a user of a content catalog using categories associated with content catalog items in the content catalog (Kohonen: pg. 582 at least C. Formation of the Document Map, para. 1; “the final map was constructed in four successively enlarged stages, at all of which the same 500-dimensional document vectors were used as input”; Rapid Fine-Tuning of the Large Maps, para. 1 further discloses “assume that the model vectors are not changed much during one iteration of training” that means using vectors for training; note: collection of patent content as content catalog);
receiving, by the computer device, a selection of a content catalog item or a search query from the user (Kohonen: at least pg. 574 B. Scope of This Work, para. 3 & pg. 584 E. Exploration of the Document Map, para. 2; “… SOM-based methodology that can be used as a tool especially in exploring document collections but also in various searching tasks” and “query is preprocessed and a document vector is formed in the exact same manner as for the stored documents” where the query is from “the user”);
selecting, by the computer device, one or more content catalog items from the content catalog using the self-organizing map based on the received selection of the content catalog item or the search query (Kohonen: at least pg. 584 E. Exploration of the Document Map, para. 2; “resulting vector is then compared with the model vectors of all map units” and “… the best matching points are marked with circles on the map display” and Fig. 5 discloses “small cluster of map units that contains patent abstracts mostly about the cornea of the eye”; Fig. 5 discloses “content addressable search was utilized to find information on laser surgery on the cornea of the eye.  The best matching locations are marked with circles” and Fig. 6 on pg. 583 also discloses “keyword search mode was utilized to find information on color displays. 30 best-matching units were marked on the display with circles the size of which indicates the goodness of the match”); and
providing, by the computer device, the selected one or more content catalog items to the user as a recommendation (Kohonen: at least pg. 583 E. Exploration of the Document Map, para. 1; “… links to the document database enable reading the contents of the documents” and Fig. 5 further shows presenting item search results as links and patent text to the user).
Kohonen does not explicitly disclose, but Wang discloses information that identifies whether the user has interacted with particular content catalog items in the content catalog (Wang: at least ¶0077; “components of the vector 704a indicate whether a corresponding user has clicked content item #i”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Wang’s feature of information that identifies whether the user has interacted with particular content catalog items in the content catalog (Wang: at least ¶0077) with the patent contents disclosed in Kohonen’s method.
The suggestion/motivation for doing so would have been to perform training on user preference based on captured user activities (Wang: at least ¶0053; “… to identify appropriate content for a user based on activities of the user” and “rank the content items received based on a learning model provided by the machine learning engine”).
Claim 10 (a device claim) corresponds in scope to claim 1, and is similarly rejected.

Claim 19 (a memory device claim) corresponds in scope to claim 1, and is similarly rejected.

As to Claim 2, Kohonen and Wang teach the method of claim 1, wherein selecting the one or more content catalog items from the content catalog using the self-organizing map includes: generating an input vector for the received selection of the content catalog item or the search query (Kohonen: at least pg. 574 B. Scope of This Work, para. 3 & pg. 584 E. Exploration of the Document Map, para. 2; “… SOM-based methodology that can be used as a tool especially in exploring document collections but also in various searching tasks” and “query is preprocessed and a document vector is formed in the exact same manner as for the stored documents” where the query is from “the user”); mapping the generated input vector onto the self-organizing map to identify one or more points on the self-organizing map (Kohonen: at least Figs. 5-6, pg. 584 E. Exploration of the Document Map, para. 2; “the resulting vector is then compared with the model vectors of all map units, and the best matching points are marked with circles on the map display”; Fig. 5 further discloses “… find information on laser surgery on the cornea of the eye. The best matching locations are marked with circles”);
selecting a set of points within a particular distance of the identified one or more points (Kohonen: at least pg. 584 E. Exploration of the Document Map, para. 2; “… the best matching points are marked with circles on the map display” and Fig. 5 discloses “small cluster of map units that contains patent abstracts mostly about the cornea of the eye”; Fig. 6 on pg. 583 also discloses “keyword search mode was utilized to find information on color displays. 30 best-matching units were marked on the display with circles the size of which indicates the goodness of the match”; note: a point in a cluster are within a particular distance of other points); and reverse mapping the selected set of points to one or more content catalog items in the content catalog (Kohonen: at least pg. 583 E. Exploration of the Document Map, para. 1; “when clicking a point on the map display with a mouse, links to the document database enable reading the contents of the documents” and Fig. 5 further discloses links enabling reading of patent text).
Claim 11 (a device claim) corresponds in scope to claim 2, and is similarly rejected.

As to Claim 3, Kohonen and Wang teach the method of claim 1, wherein generating the self-organizing map for the user of the content catalog includes: generating a set of input vectors to train the self-organizing map (Kohonen: pg. 582 at least C. Formation of the Document Map, para. 1; “the final map was constructed in four successively enlarged stages, at all of which the same 500-dimensional document vectors were used as input”; Rapid Fine-Tuning of the Large Maps, para. 1 further discloses “assume that the model vectors are not changed much during one iteration of training” that means using vectors for training; note: collection of patent content as content catalog), wherein the set of input vectors includes a first set of dimensions based on the categories associated with content catalog items (Kohonen: at least Figs. 5-6 where Fig. 6 shows display and color as categories; Kohonen: at least pgs. 576-577 The Primitive Vector Space Model further discloses “stored documents are represented as real vectors in which each component corresponds to the frequency of occurrence of a particular word in the document” and “weighted word histogram can be viewed as the feature vector describing the document”; note: frequency is count of dimensions).
Kohonen does not explicitly disclose, but Wang discloses a second set of dimensions based on the information that identifies whether the user has interacted with particular content catalog items in the content catalog (Wang: at least ¶0077; “components of the vector 704a indicate whether a corresponding user has clicked content item #i”; ¶0090 further discloses “feature vectors may be constructed indicating the user-content cross features. For example, with respect to a user and a content item, whether the user is interested in one or more topics included in the content item may be utilized to construct a user-content cross feature vector, via user activities. If the user clicks a content item having a particular labeled topic, this activity may be converted to a “1” attribute value in a user-content cross feature vector for the feature corresponding to the topic”; note: rated as being interesting).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Wang’s feature of a second set of dimensions based on the information that identifies whether the user has interacted with particular content catalog items in the content catalog (Wang: at least ¶¶0077, 0090) with the patent contents (consumption information) disclosed in Kohonen’s method.
The suggestion/motivation for doing so would have been to perform training on user preference based on captured user activities (Wang: at least ¶0053; “… to identify appropriate content for a user based on activities of the user” and “rank the content items received based on a learning model provided by the machine learning engine”).
Claim 12 (a device claim) corresponds in scope to claim 3, and is similarly rejected.

As to Claim 4, Kohonen and Wang teach the method of claim 3, wherein the first set of dimensions includes at least one of one or more dimensions representing: a type associated with a content catalog item; a genre associated with a content catalog item; people associated with a content catalog item; a language associated with a content catalog item; a description associated with a content catalog item (Kohonen: at least pg. 574 B. Scope of This Work, para. 2; “any of the basic projection methods also can be used to organize textual data items, such as documents, if their contents are described statistically as some kind of metric feature vectors”; at least pg. 576, III. Statistical Model of Documents further discloses  “documents must be described by a set of features. If the purpose were to assign the documents into prescribed classes, the selection of the features could be optimized for maximum classification accuracy”); a rating associated with a content catalog item; or a review associated with a content catalog item.
Claim 13 (a device claim) corresponds in scope to claim 4, and is similarly rejected.

As to Claim 5 Kohonen and Wang teach the method of claim 3, wherein the second set of dimensions includes at least one of one or more dimensions representing: 
whether the user watched a content catalog item; whether the user purchased a content catalog item; whether the user rented a content catalog item; whether the user rated a content catalog item (Wang: at least ¶0090; “feature vectors may be constructed indicating the user-content cross features. For example, with respect to a user and a content item, whether the user is interested in one or more topics included in the content item may be utilized to construct a user-content cross feature vector, via user activities. If the user clicks a content item having a particular labeled topic, this activity may be converted to a “1” attribute value in a user-content cross feature vector for the feature corresponding to the topic”; note: rated as being interesting); whether the user liked a content catalog item; whether the user bookmarked a content catalog item; whether the user reviewed a content catalog item; or whether the user recommended a content catalog item.
Claim 14 (a device claim) corresponds in scope to claim 5, and is similarly rejected.

As to Claim 6, Kohonen and Wang teach the method of claim 1, wherein receiving the selection of the content catalog item or the search query from the user includes: receiving the search query (Kohonen: at least pg. 574 B. Scope of This Work, para. 3, pg. 584 E. Exploration of the Document Map, para. 2; “… SOM-based methodology that can be used as a tool especially in exploring document collections but also in various searching tasks” and “query is preprocessed and a document vector is formed in the exact same manner as for the stored documents”); and generating a partial input vector based on one or more terms or parameters included in the search query (Kohonen: pg. 584 at least E. Exploration of the Document Map, para. 2; “query is preprocessed and a document vector is formed in the exact same manner as for the stored documents” and “resulting vector is then compared with the model vectors”; note: cornea in Fig. 5 can be term or parameter; color display in Fig. 6 can be terms or parameters), wherein selecting the one or more content catalog items from the content catalog using the self-organizing map includes: mapping the partial input vector onto the self-organizing map to identify a set of points on the self-organizing map (Kohonen: at least Figs. 5-6, pg. 584 E. Exploration of the Document Map, para. 2; “the resulting vector is then compared with the model vectors of all map units, and the best matching points are marked with circles on the map display”; Fig. 5 further discloses “… find information on laser surgery on the cornea of the eye. The best matching locations are marked with circles”; note: query includes terms that are part of a query).
Claim 15 (a device claim) corresponds in scope to claim 6, and is similarly rejected.

As to Claim 7, Kohonen and Wang teach the method of claim 1, further comprising: generating different self-organizing maps for different users (Kohonen: at least pg. 577 E. Validation of the Random Projection Method by Small-Scale Preliminary Experiments; “Document maps consisting of 1344 units were computed of the document collection, each document was mapped onto one of the grid points of each map”; note: maps used by different users).
Claim 16 (a device claim) corresponds in scope to claim 7, and is similarly rejected.

Claim 20 (a computer-readable memory device claim) corresponds in scope to claim 7, and is similarly rejected.

Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over NPL “Self Organization of a Massive Document Collection” by Kohonen (published in May 2000) in view of US PGPUB 2016/0188725 by Wang et al. (“Wang”), and further in view of US PGPUB 2009/0259606 by Seah.
As to Claim 8, Kohonen and Wang teach the method of claim 7.
Kohonen and Wang do not explicitly disclose, but Seah discloses further comprising: selecting a set of users (Seah: at least ¶0045; “… clusters similar users”); generating user clusters for the selected set of users based on self-organizing maps associated with the selected set of users (Seah: at least ¶0045; “User-Song SOM clusters similar users based on content and the Song-User SOM clusters similar songs based on users selection”); and
providing content catalog recommendations to particular ones of the selected set of users based on the generated user clusters (Seah: at least ¶0058; “the Song-User SOM can have the following applications: 1. Recommend other similar songs. 2. Identify users surrounding a given song”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Seah’s features of further comprising: selecting a set of users (Seah: at least ¶0045); generating user clusters for the selected set of users based on self-organizing maps associated with the selected set of users (Seah: at least ¶0045); and
providing content catalog recommendations to particular ones of the selected set of users based on the generated user clusters (Seah: at least ¶0058) with the method for querying that uses self-organizing map disclosed by Kohonen and Wang.
The suggestion/motivation for doing so would have been to perform customized querying for different users (Seah: at least ¶0087) and training of SOMs with user preference data (Seah: at least Abstract; “SOM is trained with a filtered subset of user preference data”).
Claim 17 (a device claim) corresponds in scope to claim 8, and is similarly rejected.

Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over NPL “Self Organization of a Massive Document Collection” by Kohonen (published in May 2000) in view of US PGPUB 2016/0188725 by Wang et al. (“Wang”), and further in view of US PGPUB 2009/0259606 by Seah, and further in view of US PGPUB 2012/0254184 by Choudhary et al. (“Choudhary”).

As to Claim 9, Kohonen, Wang and Seah teach the method of claim 8, wherein generating the user clusters for the selected set of users based on self-organizing maps associated with the selected set of users includes: obtaining consumption information for the selected set of users relating to content catalog items in a content catalog (Seah: at least ¶¶0045-0046; “User-Song SOM clusters similar users based on content” and “user-Song SOM is trained and maintained using the user-song vector: uj=[userID songsj]”);
generating related content results for catalog content items included in the obtained consumption information for the selected set of users using the self-organizing maps associated with the selected set of users (Seah: at least Fig. 6, 0059; “software agent SA will extract the user's current songs and sends over to the back-end servers” and “neighboring songs of each located song will be identified”; ¶0087 further discloses “sends this user's demographic data to SOM-GLOBAL and collects a list of users” and “SA locates these users based on the different foreign sites, eg List_Users (site3) and gathers their respective contents”); and
using a clustering method to generate the user clusters based on the computed pairwise distances (Seah: at least ¶0045; “… clusters similar users”; note: similarity as distance).
Kohonen, Wang and Seah do not explicitly disclose, but Choudhary discloses selecting a distance metric for user similarity (Choudhary: at least ¶0068; “user similarity between two sub-sets of network users”); computing pairwise distances for the generated related content results (Choudhary: at least ¶0080; “each cluster representative is one of the topic documents” and “… distance between each cluster representative and each other topic document may be calculated”; note: distance between a pair) for each pair of users in the selected set of users using the selected distance metric (Choudhary: at least ¶0080; “distance between each cluster representative and each other topic document may be calculated using the above distance function based on user similarity”; ¶0068 further discloses “users that have been identified as interested in a designated topic”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Choudhary’s features of selecting a distance metric for user similarity (Choudhary: at least ¶0068); computing pairwise distances for the generated related content results (Choudhary: at least ¶0080) for each pair of users in the selected set of users using the selected distance metric (Choudhary: at least ¶¶0068, 0080) with the clustering in the method disclosed by Kohonen, Wang and Seah.
The suggestion/motivation for doing so would have been to perform clustering of content items based on users interested in said items (Choudhary: at least ¶0080).
Claim 18 (a device claim) corresponds in scope to claim 9, and is similarly rejected.

Conclusion 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Huen Wong whose telephone number is (571) 270-3426. The examiner can normally be reached on Monday - Friday (10:30AM EST - 6:30PM EST). If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Fred Ehichioya can be reached on (571) 272-4034. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300 for regular communications and after final communications. 
Information regarding the status of an application may be obtained from thePatent Application Information Retrieval (PAIR) system. Status information forpublished applications may be obtained from either Private PAIR or Public PAIR.Status information for unpublished applications is available through Private PAIR only.For more information about the PAIR system, see http://pair-direct.uspto.gov. Shouldyou have questions on access to the Private PAIR system, contact the ElectronicBusiness Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from aUSPTO Customer Service Representative or access to the automated informationsystem, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/H .W./ 
Examiner, AU 2168
10 November 2022
/MAHESH H DWIVEDI/Primary Examiner, Art Unit 2168